Appeal from a judgment of the Supreme Court, Monroe County (Harold L. Galloway, J.), entered January 4, 2006 in a breach of contract action. The judgment, among other things, denied the cross motion of defendant 1867 Mt. Hope, LLC for leave to amend its answer.
It is hereby ordered that the judgment so appealed from be and the same hereby is affirmed without costs.
Memorandum: Defendant 1867 Mt. Hope, LLC (Mt. Hope) appeals from an order that, inter alia, denied the cross motion of Mt. Hope for leave to amend its answer to assert cross claims against defendant Graystone Construction Management Services, Inc. (Graystone) and granted Graystone’s motion for summary judgment against Mt. Hope in the amount of $37,765.61. The order is subsumed in the judgment that was subsequently entered and the appeal properly lies from the judgment, not the order. In the exercise of our discretion, we treat the notice of appeal as valid and deem the appeal as taken from the judgment (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; see also CPLR 5520 [c]). Supreme Court properly denied the cross motion of Mt. Hope. The submission of Mt. Hope in support of the cross motion does not establish meritorious claims against Graystone. The court also properly granted the motion of Graystone. The court properly reviewed the documentation submitted by the parties, considered the various amounts of the discharged liens and applied appropriate offsets.
All concur, Kehoe, J.P., not participating. Present—Kehoe, J.P, Martoche, Centra, Green and Pine, JJ.